Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          27-AUG-2018
                                                          04:06 PM



                           SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                 vs.

                           KRYSTAL KAHANA,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 1DTA-16-02281)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Krystal Kahana’s

application for writ of certiorari filed on July 18, 2018, is
hereby rejected.

          DATED:    Honolulu, Hawai#i, August 27, 2018.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson